                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

ANTHONY BLAKE WASHINGTON, JR.,                    )
                                                  )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )      Case No. CIV-20-43-D
                                                  )
DR. FNU MILES, et al.,                            )
                                                  )
                     Defendants.                  )

                                          ORDER

       Plaintiff, a state prisoner appearing pro se and in forma pauperis brought this action

under 42 U.S.C. § 1983, alleging violations of his constitutional rights while incarcerated

at the Oklahoma State Penitentiary in McAlester, Oklahoma, and the Joseph Harp

Correctional Center in Lexington, Oklahoma. Pursuant to 28 U.S.C. § 636(b)(1)(B), the

matter was referred to United States Magistrate Judge Gary M. Purcell for initial

proceedings.

       On January 30, 2020, Judge Purcell filed a Report and Recommendation (hereinafter

Report) [Doc. No. 9], in which he vacated his Order Granting Leave to Proceed In Forma

Pauperis, and recommended that the Court deny Plaintiff’s motion to proceed in forma

pauperis and dismiss the action without prejudice unless Plaintiff paid the full filing fee by

February 19, 2020.

       Judge Purcell advised Plaintiff of his right to object and directed that any objection

be filed on or before February 19, 2020. Judge Purcell further advised Plaintiff that any

failure to object would result in a waiver of the right to appellate review. The deadline for
filing objections has passed. To date, Plaintiff has not filed objections and has not sought

an extension of time in which to do so. Further, Plaintiff has not paid the full filing fee.

       Accordingly, Judge Purcell’s Report and Recommendation [Doc. No. 9] is

ADOPTED as though fully set forth herein. Plaintiff’s Motion for Leave to Proceed In

Forma Pauperis [Doc. No. 2] is DENIED. This action is dismissed without prejudice to

the filing of a new action. A judgment shall be issued forthwith.

       IT IS SO ORDERED this 24th day of February 2020.




                                              2
